United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         February 5, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-40480
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN CARLOS ARRAMBIDES,

                                    Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. L-02-CR-1481-2
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Carlos Arrambides appeals from his sentence following a

guilty plea to possession with intent to distribute in excess of

1000 kilograms of marijuana, in violation of 21 U.S.C.

§ 841(a)(1).   Arrambides argues that the district court

erroneously denied him a minor role adjustment pursuant to

U.S.S.G. § 3B1.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40480
                                 -2-

     A minor participant in an offense is one "who is less

culpable than most other participants, but whose role could not

be described as minimal."   U.S.S.G. § 3B1.2, comment. (n.5).

After reviewing the record, we conclude that the district court

did not clearly err by denying the adjustment because Arrambides

was not substantially less culpable than the average participant.

See United States v. Garcia, 242 F.3d 593, 598-99 (5th Cir.

2001); United States v. Tremelling, 43 F.3d 148, 153 (5th Cir.

1995).

     AFFIRMED.